DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on December 06, 2021 and December 29, 2021 are acknowledged and have been fully considered. Claims 1-35 are pending.  Claims 1-5 and 8-13 are under consideration in the instant office action.  Claims 6-7 and 14-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
 Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 8-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2012/0220643), Vermeer (US 2005/0261257), Teragawa et al. (Heart, 86:212–216, 2001), ATSDR Case Studies in Environmental Medicine Nitrate/Nitrite Toxicity" published by the U.S. Department of Health and Human Services on Dec. 5, 2013 (herein after ATSDR), and Nelson (US 2015/0246066).
Note: Claims are examined with respect to the elected species of magnesium as type of metal; proline nitrate as the nitrate source; and citric acid as the type of acid.
Applicant Claims
Applicant claims a composition for human consumption.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
 Kramer et al.  teach a method for increasing the vasodilative characteristics of amino acids in a human or animal is disclosed. The method includes administering to the human or animal a pharmaceutically effective amount of an amino acid compound consisting essentially of a nitrate or nitrite of an amino acid selected from the group consisting of Aspartic Acid, Cysteine, Glycine, Lysine, Methionine, Proline, Tyrosine, Phenylalanine, Carnitine, Taurine, and Betaine (see abstract and claim 1). Implementations of an Amino Acid Compound may include diluents, or any inert substances added to increase the bulk of the Amino Acid Compound to make a tablet a practical size for compression. Diluents may include, for example, calcium phosphate, calcium sulfate, lactose, mannitol, magnesium stearate, potassium chloride, and citric acid, among other organic and inorganic materials (paragraph 80). With respect to delivery of particular implementations of an Amino Acid Compound, for the exemplary purposes of this disclosure, tablets may be utilized. Tablets are any solid pharmaceutical dosage form containing a pharmaceutically acceptable active agent or agents to be administered with or without suitable pharmaceutically acceptable additives and prepared either by compression or molding methods well known in the art. Tablets have been in widespread use and remain popular as a dosage form because of the advantages afforded both to the manufacturer (e.g., simplicity and economy of preparation, stability, and convenience in packaging, shipping, and dispensing) and the patient (e.g., accuracy of dosage, compactness, portability, blandness of taste, and ease of administration). Although tablets are most frequently discoid in shape, they may also be round, oval, oblong, cylindrical, rectangular or triangular, for example. The tablets may be optionally scored so that they may be separated into different dosages. They may differ greatly in size and weight depending on the amount of the pharmaceutically acceptable active agent or agents present and the intended route of administration. They are divided into two general classes, (1) compressed tablets, and (2) molded tablets (paragraph 83). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Vermeer, Teragawa et al., ATSDR, and Nelson.
Vermeer teaches in a further aspect, the invention provides a composition for promoting healthy arteries, comprising vitamin K or a derivative thereof, and optionally vitamin D or a derivative thereof, and one or more additional components selected from: polyphenols, vitamin C, vitamin E (tocopherols and/or tocotrienols), L-Arginine, phytosterols, antihypertensive peptides, soluble fibers (e.g. guar, pectin), omega-3, omega-6 and/or omega-9 fatty acids, carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, and vitamin B12 (paragraph 17). In another aspect of the invention there is provided a composition for promoting healthy arteries which comprises: 50 mcg-1.5 mg vitamin K; 5-10 .mu.g vitamin D; 450-550 mg Calcium; 7-12 mg Zinc; and 100-200 mg Magnesium (paragraph 18).
Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion).

ATSDR teaches Exposure to nitrates and nitrites may come from both internal nitrate production and external sources. Intake of some amount of nitrates is a normal part of the nitrogen cycle in humans. The mean intake of nitrate per person in the United States is about 40–100 milligrams per day (mg/day) (in Europe it is about 50–140 mg/day) (see introduction). The acceptable daily intake (ADI) for nitrate is 3.7 mg/kg/day or 222 mg nitrate per day for a 60 kg adult (see posttest section).

Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine, and more preferably at least two amino acids, and most preferably all three amino acids (paragraph 21). In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating magnesium metal in an amount as recited in claims 3 and 4 because Vermeer teaches in a further aspect, the invention provides a composition for promoting healthy arteries, comprising vitamin K or a derivative thereof, and optionally vitamin D or a derivative thereof, and one or more additional components selected from: polyphenols, vitamin C, vitamin E (tocopherols and/or tocotrienols), L-Arginine, phytosterols, antihypertensive peptides, soluble fibers (e.g. guar, pectin), omega-3, omega-6 and/or omega-9 fatty acids, carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, and vitamin B12 (paragraph 17). In another aspect of the invention there is provided a composition for promoting healthy arteries which comprises: 50 mcg-1.5 mg vitamin K; 5-10 .mu.g vitamin D; 450-550 mg Calcium; 7-12 mg Zinc; and 100-200 mg Magnesium (paragraph 18). One of ordinary skill in the art would have been motivated to incorporate magnesium in an amount as demonstrated by Vermeer et al. because Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al., Vermeer et al., and Teragawa et al. because all references teach compositions for achieving vasodilation or healthy blood flow containing similar ingredients such as amino acids. 

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating proline nitrate in an amount as recited in claims 3 and 4 because ATSDR teach amounts of nitrates for humans. One of ordinary skill in the art would have been motivated to incorporate the proline nitrate in amounts as recited in claims 3-4 because ATSDR teaches Exposure to nitrates and nitrites may come from both internal nitrate production and external sources. Intake of some amount of nitrates is a normal part of the nitrogen cycle in humans. The mean intake of nitrate per person in 40–100 milligrams per day (mg/day) (in Europe it is about 50–140 mg/day) (see introduction). The acceptable daily intake (ADI) for nitrate is 3.7 mg/kg/day or 222 mg nitrate per day for a 60 kg adult (see posttest section). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al. and ATSDR because both references teach compositions containing nitrates.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating citric acid in an amount as recited in claims 8-9 because Nelson teaches solid nutritional compositions containing citric as an additive. One of ordinary skill in the art would have been motivated to do so because citric acid is a conventional diluent as clearly indicated by Kramer et al. and Nelson teaches exemplary amounts to be included in such solid supplement compositions. Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine,  In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37). Furthermore, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al. and Nelson because both references teach compositions containing citric acid.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.   
Response to Applicant’s arguments
Applicant argues that the cited combination of references fails to teach all of the claim limitations. In particular, contrary to the interpretation in the Office Action, none of the cited references teach that 4 composition for human consumption comprises elemental magnesium metal. Applicant the specification when reciting elemental magnesium does not encompass charged forms or salt forms of the metals. Applicant further argues that due to cost and concerns about its safety and stability the supplement industry do not use elemental magnesium. Applicant then further argue that according to the National Institute of Health’s office of dietary supplements, magnesium supplements are typically in the form of magnesium salts (exhibit A). Applicant argues that Vermeer’s mention of magnesium in its working example to be elemental magnesium metal since it is not soluble in water rather reacts with water to produce hydrogen  while the organic salts of magnesium have water solubilities unlike the inorganic salts (Exhibit C and D). Finally Applicant argues that the examiner’s conclusion ignores Vermeer’s results which suggest the magnesium component in the supplement formulations have no effect on the elastic properties of blood vessels.
The above assertions are not found persuasive because first the examiner contends that the evidences that are provided in the exhibits unequivocally present or assert that elemental magnesium cannot be used in supplements. Quite the contrary the examiner herein solely to rebut Applicant’s arguments provides several evidences which clearly and convincingly show that elemental magnesium and salts of magnesium can be used in supplements or compositions for human consumption. Buccholz et al. (US 2003/0139354) in paragraph 0057 discloses that the composition of the present invention also comprises a component D comprising one or more magnesium supplements. The magnesium supplement is preferably selected from elemental magnesium and magnesium compounds. As magnesium compounds, magnesium oxide and magnesium salts of organic or inorganic acids are typically employed. Preferred examples of magnesium salts include magnesium salts of inorganic acids, such as magnesium glycerophosphate and magnesium chloride, magnesium salts of organic acids such as magnesium citrate, magnesium lactate and magnesium gluconate and, in particular, magnesium salts of amino acids such as magnesium glycinate and magnesium taurinate. Cornett et al. (US 2007/0141174) in paragraph 0051 discloses in embodiments of the invention, the second agent, a hypertensive agent with which the first agent is therapeutically combined, includes such agents a metal supplement such as magnesium (e.g. elemental magnesium, magnesium oxide, magnesium citrate, magnesium sulfate, magnesium hydroxide, or other therapeutically-appropriate form of magnesium). The examiner further provides Dodick et al. (WO2021/188163) which discloses in paragraph 0073 that the nutritional health supplement contemplated herein contains magnesium, either as elemental magnesium or as a magnesium derivative, in accordance with another exemplary embodiment. Quite the contrary the state of the prior art as close as in 2021 as described above provide evidence magnesium can be supplemented both in elemental form and other inorganic or organic salt forms. With regard to the reaction product between magnesium and water it must be recognized that Vermeer’s composition is not made from water and magnesium only. The composition contains several ingredients and asserting the reaction product of the composition as if to be the reaction between magnesium and water is misleading and not correct. With regard to the argument on the motivation provided by the examiner Applicant is mischaracterizing the teachings on paragraph 0089 of Vermeer as if it is addressing the issue of magnesium. Paragraph 0089 is dealing with the effect of Vitamin D in the composition and it clearly states that The MD group, who received a vitamin D supplement, failed to show any improvement in measures of vascular wall aging relative to the placebo group. It can be concluded that provision of vitamin D alone is not capable of delivering cardiovascular benefits to postmenopausal women fulfilling the criteria applied in the present study.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating magnesium metal in an amount as recited in claims 3 and 4 because Vermeer teaches in a further aspect, the L-Arginine, phytosterols, antihypertensive peptides, soluble fibers (e.g. guar, pectin), omega-3, omega-6 and/or omega-9 fatty acids, carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, and vitamin B12 (paragraph 17). In another aspect of the invention there is provided a composition for promoting healthy arteries which comprises: 50 mcg-1.5 mg vitamin K; 5-10 .mu.g vitamin D; 450-550 mg Calcium; 7-12 mg Zinc; and 100-200 mg Magnesium (paragraph 18). One of ordinary skill in the art would have been motivated to incorporate magnesium in an amount as demonstrated by Vermeer et al. because Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would 
Applicant then argues in the supplemental response filed on December 29, 2021 the combination of the elemental form of magnesium metal and a source of nitrate anion unexpectedly produces synergistic effects in reducing blood pressure, treating hypertension, improving athletic performance, and increasing aerobic capacity, stamina, muscle strength, endurance, and/or time to exhaustion in a subject. For example, as noted in paragraph [0020] of the specification as filed, Applicant surprisingly discovered that the combination of the elemental form of magnesium metal (the uncharged form of magnesium metal as defined in paragraph [0016] of the specification as filed) and a source of nitrate anion results in greater and more rapid reduction in blood pressure than the administration of nitrate alone or the typical form of magnesium supplementation alone.
The above assertions are not found percussive because paragraph 0020 of the specification does not present Applicant’s results rather what is disclosed in the prior art. The data presented in the specification for instance examples 1-4 the composition contains two sources of magnesium which are elemental magnesium and magnesium nitrate. Both contain magnesium. If Applicant is alleging synergy "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). Applicant must perform a controlled experiment reflecting data on the individual components as well as the composition demonstrating a greater than expected result. Furthermore whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It must be known that Applicant’s claim 1 is drawn to any amounts to each of the recited components.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/
Primary Examiner, Art Unit 1619